Citation Nr: 0905101	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  06-09 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The Veteran had active duty military service from July 1967 
to June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating determination by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Boise, Idaho.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to TDIU because his 
service-connected disabilities render him unemployable.  A 
total disability rating may be assigned where the schedular 
evaluation is less than total when the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2008).

In the present case, the Veteran is service-connected for 
post-traumatic stress disorder (PTSD) evaluated as 70 percent 
disabling.  Thus, under 38 C.F.R. § 4.16(a), consideration 
for TDIU is warranted.

Upon review of the evidence, the Board finds that a VA 
medical examination and opinion as to whether the Veteran is 
unemployable is necessary to fairly adjudicate the Veteran's 
claim.  First, the Board notes that the Veteran has been self 
employed or unemployed for a majority of the time since his 
separation from service.  The record states that Veteran has 
done lawn care, snow removal, and other labor-related work.  
However, it is unclear whether these endeavors constitute 
substantially gainful employment or whether they are more 
closely analogous to marginal employment.  This distinction 
is important.  Marginal employment is not considered to be 
substantially gainful employment.  The Court of Appeals for 
Veterans Claims (Court) has indicated that, in essence, the 
unemployability question, that is, the Veteran's ability or 
inability to engage in substantial gainful activity, has to 
be looked at in a practical manner, and that the thrust is 
whether a particular job is realistically within the 
capabilities, both physical and mental, of the appellant.  
See Moore v. Derwinski, 1 Vet. App. 83 (1991).  Marginal 
employment generally shall be deemed to exist when a 
Veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts-found basis 
(including but not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. § 
4.16(a).

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined 
"substantially gainful employment" as an occupation that 
provides an annual income that exceeds the poverty threshold 
for one person, irrespective of the number of hours or days 
that the Veteran actually works and without regard to the 
Veteran's earned annual income . . . ." Other factors to be 
considered in determining whether a Veteran is unemployable 
are his level of education, his employment history, and his 
vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 
221, 223 (1992).

It is also unclear whether the Veteran's employment is 
limited by his service-connected PTSD.  The Veteran has 
stated that he does not work because he does not like to make 
decisions that affect people's lives and because it is 
increasingly difficult for him to interact with others.  
However, the Veteran has also attributed his unemployment to 
a lack of ambition.  

Finally, although the Veteran received a VA medical 
examination in January 2005 with respect to his claim for 
PTSD, the examiner did not describe how the Veteran's 
disability affected his ability to work.  

Therefore, since the Board cannot adequately determine from 
the existing record how the Veteran's PTSD affects his 
employability, the Board finds that a VA examination is 
necessary to paint a more complete picture of the Veteran's 
limitations on employment.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
examination to determine the impact of his 
service connected disability on his 
ability to work.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner and the 
examination report should reflect that it 
was reviewed in conjunction with the 
examination.  

The examiner should describe in detail the 
symptomatology associated with the 
Veteran's service-connected PTSD, and the 
impact such symptomatology has on the 
Veteran's industrial adaptability.  Any 
specialty examinations, such as a 
psychological examination, should be 
completed prior to the examiner rendering 
any opinion.  The examiner is directed to 
evaluate the Veteran's PTSD for the 
specific purpose of assessing its relative 
degree of industrial impairment, in light 
of the Veteran's medical and vocational 
history.  The examiner should expressly 
describe what types of employment 
activities are limited because of the 
Veteran's service-connected disability and 
what types of employment, if any, is 
feasible given the Veteran's functional 
impairment.  Finally, the examiner should 
render an opinion as to whether the 
Veteran's PTSD, and only his PTSD, renders 
him unable to obtain or maintain 
substantially gainful employment.  A 
complete rationale should be given for all 
opinions and conclusions expressed.  

2. Finally, after completion of the above, 
and any other development deemed 
necessary, review the expanded record and 
determine whether the Veteran has 
submitted evidence to warrant entitlement 
to the benefit sought.  Unless the benefit 
sought on appeal is granted, the Veteran 
and his representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

